UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2015 Commission File Number: 001-14946 CEMEX, S.A.B. de C.V. (Translation of Registrant's name into English) Avenida Ricardo Margáin Zozaya #325, Colonia Valle del Campestre Garza García, Nuevo León, México 66265 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Contents On March 26, 2015, CEMEX, S.A.B. de C.V. (“CEMEX”) informed the Mexican Stock Exchange (Bolsa Mexicana de Valores) that at the CEMEX Ordinary Shareholders’ Meeting held on March 26, 2015, members of CEMEX’s Board of Directors, as well as members of the Audit and Corporate Practices and Finance Committees, were elected as follows: BOARD OF DIRECTORS: ROGELIO ZAMBRANO LOZANO Non-Independent Director (Criteria: Relevant Director of the Company) FERNANDO ÁNGEL GONZÁLEZ OLIVIERI Non-Independent Director (Criteria: Relevant Director of the Company) TOMÁS MILMO SANTOS Non-Independent Director (Criteria: Fourth degree blood relative of the President of the Board of Directors, who is a Relevant Director of the Company) IAN CHRISTIAN ARMSTRONG ZAMBRANO Non-Independent Director (Criteria: Fourth degree blood relative of the President of the Board of Directors, who is aRelevant Director of the Company) ARMANDO J. GARCÍA SEGOVIA Independent Director RODOLFO GARCÍA MURIEL Independent Director ROBERTO LUIS ZAMBRANO VILLARREAL Independent Director DIONISIO GARZA MEDINA Independent Director JOSÉ MANUEL RINCÓN GALLARDO PURÓN Independent Director RAFAEL RANGEL SOSTMANN Independent Director FRANCISCO JAVIER FERNÁNDEZ CARBAJAL Independent Director ARMANDO GARZA SADA Independent Director DAVID MARTÍNEZ GUZMÁN Independent Director ROGELIO ZAMBRANO LOZANO and RAMIRO GERARDO VILLARREAL MORALES were elected President and Secretary of the Board of Directors of CEMEX, the latter not being a Director. AUDIT COMMITTEE: JOSÉ MANUEL RINCÓN GALLARDO PURÓN President ROBERTO LUIS ZAMBRANO VILLARREAL RAFAEL RANGEL SOSTMANN FRANCISCO JAVIER FERNÁNDEZ CARBAJAL CORPORATE PRACTICES AND FINANCE COMMITTEE: DIONISIO GARZA MEDINA President FRANCISCO JAVIER FERNÁNDEZ CARBAJAL RODOLFO GARCÍA MURIEL ARMANDO GARZA SADA The Corporate Practices and Finance Committee will take over the Finance Committee’s responsibilities with respect to mergers, acquisitions, review of market information and financial plans, including financing and related transactions. RAMIRO GERARDO VILLARREAL MORALES will act as Secretary of each of the Audit and Corporate Practices and Finance committees without forming part of the aforementioned committees. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, CEMEX, S.A.B. de C.V. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMEX, S.A.B. de C.V. (Registrant) Date: March 26, 2015 By : /s/ Rafael Garza Name:Rafael Garza Title:Chief Comptroller
